DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2.17.2022 has been entered.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) a plurality of integrated circuits (ICs) including one or more surge protection ICs disposed on an area partially enclosed by the first and second conductor structures and wherein the first conductor structure is electrically connected to the plurality of ICs to provide electrical connections to the ground terminal as recited within the context of the claim, (claim 13) a plurality of integrated circuits (ICs) including one or more surge protection ICs disposed on an area partially enclosed by the first and second lead frame segments and wherein the one or more surge protection ICs are configured to short and conduct current responsive to a breakdown voltage thereby bypassing current from a third IC as recited within the context of the claim, and, (claim 22) a plurality of integrated circuits (ICs) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5773876 A to Mekdhanasarn et al.  discloses a first lead (114), a die attach pad (102) and a second lead (another 114, Fig. 1), a die (104) on the die attach pad, and, electrostatic discharge protection devices(108) on the first and second leads (Fig. 1).
US 20030218241 A1 to Kunimatsu et al. discloses a first semiconductor chip (2) mounted on a first die pad (1), and, a diode (5, [0032]) mounted on a second die pad (4) and connected to the first semiconductor chip (Figs. 1A-1B).
US 20080017998 A1 to Pavio discloses a leadframe (200, Figs. 8-9) and semiconductor dies (110) and discrete ESD protection circuits (230) mounted thereon.
US  A1 to Chen discloses a die (21) and a TVS (Transient Voltage Suppression) diode or a Schottky diode (31) on a lead frame (Fig. 4).
The prior art of record fails to disclose or suggest the claimed inventions of independent claims 1, 13 and 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894